Citation Nr: 0313197	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-44 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

Entitlement to an increased rating for bronchitis, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and February 1997 decisions 
by the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The June 1996 decision continued a 
rating of 10 percent for bronchitis.  The February 1997 
decision granted service connection for PTSD and assigned an 
initial rating of 30 percent.  A September 2002 rating 
decision increased the disability rating for bronchitis to 60 
percent and increased the disability rating for PTSD to 50 
percent.  As neither increase represents the full benefit 
sought, the issues remain on appeal.

The veteran had testified before a Member of the Board at a 
videoconference hearing in August 1997.  At the hearing, the 
veteran testified that the only issue on appeal was 
entitlement to an increased initial rating for PTSD.  The 
Member of the Board who presided over the hearing was unable 
to participate in the decision.  The veteran was asked if he 
would like another hearing before the Member of the Board who 
would be deciding his claims.  The veteran requested another 
hearing.  The Board remanded the claims in August 1998 for a 
hearing before a Member of the Board.  In addition, the Board 
requested clarification as to whether the veteran wished to 
pursue his appeal with regard to the issue of entitlement to 
an increased rating for bronchitis.  In a July 2000 letter, 
the veteran withdrew his request for a second hearing and 
asked that the Board consider both issues currently on 
appeal.

The Board notes that the September 2002 rating decision also 
found the veteran entitled to benefits based on individual 
unemployability, finding that the veteran was unable to 
obtain employment as a result of all his service connected 
disabilities.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's PTSD is not currently manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

3.  The evidence of record reasonably shows that the 
veteran's bronchitis is not productive of pronounced 
disability, with copious productive cough and dyspnea at 
rest; pulmonary function testing showing a severe degree of 
chronic airwave obstruction; or symptoms of associated severe 
emphysema or cyanosis and findings of right-side heart 
involvement.  Neither is there a FEV-1 less than 40 percent 
of predicted; a FEV-1 /FVC less than 40 percent; or a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  PTSD is not more than 50 percent disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  Bronchitis is not more than 60 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996 & 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing the disabilities at issue.  There is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Increased Rating for PTSD

Factual Background

Service personnel records indicate that the veteran served in 
combat with multiple citations for combat participation.

A December 1996 VA examination report indicated that the 
veteran was complaining of flashbacks to the war.  The 
veteran denied suicidal or homicidal ideations or auditory or 
visual hallucinations.  He reported that he was depressed and 
did not like to socialize.  On examination, the veteran was 
alert, cooperative, coherent and goal-oriented.  He was hard 
of hearing and depressed.  His affect was inappropriate.  He 
was oriented times three.  Short-term memory was impaired.  
The diagnosis was PTSD, chronic with depression.

Service connection for PTSD was granted in a February 1997 
decision and an initial rating of 30 percent was assigned.

The veteran testified before a Member of the Board at a 
videoconference hearing in August 1997.  The veteran reported 
that he experienced a lot of flashbacks.  He also stated that 
he had dreams relating to his military experience a couple of 
times a month.  He testified he believed his PTSD got worse 
as he got older.  He stated he got nervous and could be hard 
to get along with.

VA treatment notes from October 1998 to August 1999 reported 
that the veteran was alert, oriented in all spheres, pleasant 
and cooperative.  He had appropriate affect and responses to 
questions.  He was able to follow complex instructions.  He 
had good recent and remote memory.  His intellect appeared 
normal.  He denied suicidal or homicidal ideations, intent or 
plans.

An October 1999 VA examination report noted that the veteran 
reported declining memory.  He also stated the he felt 
nervous, but could not define that any further or relate it 
to precipitating events.  On examination, the veteran was 
casually dressed and neatly groomed.  He was pleasant and 
polite.  Speech was of a normal rate, volume and tone.  No 
psychomotor agitation and no retardation were present.  
Thought process was logical, coherent and goal directed, 
without looseness of association, circumstantiality, 
tangentiality, pressured speech or flight of ideas.  His mood 
was euthymic and his affect was appropriate.  He was free of 
suicidal ideation, homicidal ideation, hallucinations, and 
delusions.  He admitted to having heard his name called six 
months prior when no one was there.  He was oriented to time, 
place, person and situation.  His memory for recent and 
remote events was intact.  His insight and judgment were 
fair.  The veteran stated that he had flashbacks.  He 
indicated that he has not had nightmares while on 
medications.  He admitted to some startle reaction.  No 
hypervigilance or emotional withdrawal or other signs of 
hyperarousal were elicited.  A Global Assessment of 
Functioning Score (GAF) of 70 was assigned.

The October 1999 VA examiner reported that the GAF of 70 
implied some mild symptoms or some difficulty in social or 
occupational functioning, but generally the veteran 
functioned pretty well and had some meaningful interpersonal 
relationships.

A December 2001 VA examination report noted that the veteran 
reported having dreams about the war almost every night.  He 
reported waking up several times in the night in sweats and 
admitted to kicking and fighting at night.  He indicated he 
had problems going to sleep.  He stated that he had intrusive 
thoughts during the day, but they usually did not interfere 
with his functioning.  He reported mild hypervigilance and 
exaggerated startle response.  On examination, the veteran 
was casually dressed and cooperative with good eye contact.  
His speech was a normal rate and volume and was coherent, 
logical and goal directed.  His thought processes were 
logical and goal directed also.  Thought content was without 
any auditory or visual hallucinations.  There was no paranoia 
and there were no suicidal or homicidal ideations.  
Cognitively, he was alert and oriented to person, place, time 
and situation.  His insight was limited and his judgment was 
fair.  The examiner assigned a GAF of 65.

The December 2001 VA examiner noted that the veteran had mild 
symptoms of PTSD that caused impairment in social and 
occupational functioning.  The examiner also indicated that 
it appeared the veteran's problems with hearing also 
contributed to psychiatric problems.  Finally, the examiner 
stated that the veteran was unemployable.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased initial rating for PTSD, currently evaluated as 
50 percent disabling.

Medical evidence of record from the December 1996 VA 
examination report to the December 2001 VA examination report 
indicates that the veteran has been oriented to person, 
place, time and situation consistently.  He has reported no 
suicidal or homicidal ideations.  Speech has been noted to be 
of a normal rate, volume and tone.  The December 2001 VA 
examiner specifically noted that the veteran's speech was 
coherent, logical and goal-directed.  The veteran has been 
noted to be depressed.  However, the veteran's depression has 
not been noted to affect his ability to function 
independently, appropriately and effectively.  The Board 
finds that such symptoms establish that the veteran's PTSD is 
currently no more than 50 percent disabling.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  The Board notes that the 
December 2001 VA examiner indicated that the veteran was 
unemployable.  However, he did not indicate that the veteran 
was unemployable due to symptoms related to PTSD.  

This determination is supported by the VA examiner's finding 
that the veteran's PTSD symptoms are indicative of a GAF 
score of 70, in October 1999, and 65, in December 2001.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF score is defined 
as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 46- 47 (4th ed. 1994).  GAF scores of 65 
and 70 (which fall within the range of 61-70) are defined as 
"Some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id. Accordingly, 
the veteran's GAF scores are indicative of no more than the 
50 percent evaluation the veteran is currently receiving.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to PTSD are 
worse than the 50 percent evaluation contemplates, the Board 
finds that the medical findings do not support such an 
assertion.  The Board attaches greater weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  

The Board also finds that the evidence does not raise a 
question that a rating higher than 50 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's PTSD alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


III.  Increased Rating for Bronchitis

Factual Background

Service medical records indicate that the veteran was 
diagnosed with asthma in May 1945.  Service connection for 
asthma was granted in an April 1946 rating decision and an 
initial rating of 30 percent was assigned.  A September 1947 
rating decision recharacterized the veteran's disability as 
chronic bronchitis and assigned a disability rating of 10 
percent.  Rating decisions of August 1959, October 1964, May 
1981 and July 1987 continued a disability rating of 10 
percent for chronic bronchitis.

A June 1996 VA examination report indicated that the veteran 
reported that he was short of breath constantly.  He stated 
that shortness of breath woke him up at night two times a 
week.  On examination, the lungs were clear to auscultation.  
There was mild clubbing of the fingers.  The veteran reported 
dyspnea on slight exertion.  Chest x-rays showed chronic 
obstructive pulmonary disease (COPD) with bilateral apical 
pleural thickening and left basal pleural thickening, and 
some left basal scarring.

A December 1996 VA examination report noted that the veteran 
reported recurrent problems with shortness of breath and dry 
cough.  He denied any specific hospitalization secondary to 
his respiratory problem.  On examination, there were a few 
scattered ronchi and no rales.  Bases were clear bilaterally.  
No cyanosis or clubbing was noted.  The veteran reported 
dyspnea with extreme exertion, but indicated he was alright 
with slight exertion or at rest.  The examiner noted mild 
obstructive disease.

The veteran testified before a Member of the Board at a 
videoconference hearing in August 1997.  He did not offer 
evidence regarding his respiratory disability.

A November 1999 VA examination report stated that the veteran 
reported experiencing orthopnea.  He did not report any 
paroxysmal nocturnal dyspnea.  The veteran was not on home 
oxygen.  Pulmonary function tests (PFTs) showed FEV-1 was 52 
percent and FEV-1/FVC was 53 percent.

A December 2001 VA examination report indicated that the 
examiner reviewed the claims file.  The veteran complained of 
shortness of breath on a flight of stairs.  He denied chest 
pain, chest pain on exertion, paroxysmal nocturnal dyspnea, 
or orthopnea.  The veteran did not use home oxygen.  He also 
denied hemoptysis, fever with chills, or night sweats.  PFTs 
showed FEV-1 was 43 percent.  The chest x-ray was consistent 
with emphysematous changes with fibrosis in both bases 
consistent with chronic COPD.  The examiner's impression was 
that the veteran had severe COPD by PFT and by chest x-ray.  
At that time, the veteran did not have a cough or any 
hemoptysis, but did have frequent chronic coughs lasting for 
2 to 3 months.  The veteran's condition was stable on 
inhalers.

Criteria

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 
2000 (April 10, 2000).  Therefore, before October 7, 1996, 
only the previous version of the rating criteria may be 
applied.  Thereafter, the version more favorable to the 
veteran must be applied.

Under the previous version of the regulations, a 60 percent 
rating is warranted when the disability from chronic 
bronchitis is severe, with severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests are 
indicative of severe ventilatory impairment.  A 100 percent 
rating is assigned when disability is pronounced, with 
copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; or with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement.  
38 C.F.R. § 4.97, Code 6600 (1996).

Under the new regulations, a 60 percent rating is in order 
where there is an FEV-1 of 40 to 55 percent of predicted; an 
FEV-1 /FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent 
of predicted; or maximum oxygen consumption or 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is assigned where there is FEV-1 of less than 40 
percent of predicted; an FEV-1 /FVC of less than 40 percent; 
DLCO (SB) of less than 40 percent of predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2002).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 60 percent for bronchitis.  
The reasons follow.

Considering the old criteria, the evidence does not suggest 
that the veteran has bronchitis productive of symptoms 
required for a 100 percent rating.  Although the December 
2001 VA examiner's impression was that the veteran suffered 
from severe COPD, there is no medical evidence of record 
indicating that the veteran has a copious productive cough, 
dyspnea at rest, symptoms associated with severe emphysema or 
cyanosis and findings of right-sided heart involvement.  The 
December 1996 VA examination report noted shortness of breath 
and a dry cough, but specifically noted no cyanosis.  The 
veteran reported that he experienced dyspnea with exertion, 
but not at rest.  In addition, the December 2001 VA examiner 
specifically noted that the veteran did not have a cough at 
that time, although he reported experiencing chronic coughs 
that had lasted for 2 to 3 months.  The veteran did report 
shortness of breath on a flight of stairs, but did not 
indicate that he experienced dyspnea at rest.

In addition, the evidence of record does not support a 100 
percent rating under the new criteria.  FEV-1 was 52 percent 
in November 1999 and 43 percent in December 2001.  In 
addition, FEV-1/FVC was noted to be 53 percent in November 
1999.  There is no evidence of record of right-sided heart 
involvement or episodes of acute respiratory failure 
requiring outpatient oxygen therapy.  The Board is aware that 
the VA examination reports of November 1999 and December 2001 
do not report complete findings with regard to the veteran's 
PFTs.  However, the Board finds that the clinical evidence of 
record is sufficient for rating purposes.  Accordingly, the 
Board finds that the evidence does not support a rating of 
100 percent for bronchitis at this time.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bronchitis alone has caused such 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as 
would render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased initial rating for PTSD, 
currently rated as 50 percent disabling, is denied.

Entitlement to an increased rating for bronchitis, currently 
rated as 60 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

